For the purpose of determining the question as to who should have the care, custody, and control of a minor, a writ of habeas corpus was sued out by the parents, as against the grandparents. Upon the trial, the custody of the child was awarded to the grandparents, and this appeal prosecuted. Motion to dismiss the appeal is made, upon the ground that this court has no jurisdiction of such appeals. The motion must be sustained. The proceeding, as presented by the record, is a civil action. The jurisdiction of this court attaches on appeal only in criminal causes. This is settled by the Constitution in defining the powers and jurisdiction of this court. We deem it unnecessary to discuss the matter further. Ex Parte Reed, ante, p. 9; Legate v. Legate, 87 Tex. 248.
The appeal is dismissed.
Dismissed.
Judges all present and concurring.